
	
		II
		111th CONGRESS
		2d Session
		S. 3251
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve energy efficiency and the use of renewable
		  energy by Federal agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Energy Efficiency and
			 Renewable Energy Use By Federal Agencies Act of
			 2010.
		2.Power purchase
			 agreement program
			(a)DefinitionsIn
			 this section:
				(1)Cost-effectiveThe
			 term cost-effective means, with respect to a power purchase
			 agreement entered into by the head of an executive agency for a Federal
			 facility that is owned or controlled by the executive agency, that the 30-year
			 average cost for the purchase of electricity under the power purchase agreement
			 from 1 or more renewable energy generating systems is not greater than an
			 amount equal to 110 percent of the cost of an equal quantity of electricity
			 from the current electricity supplier of the Federal facility, taking into
			 consideration each—
					(A)applicable cost,
			 including any cost resulting from—
						(i)a
			 demand charge;
						(ii)an
			 applicable rider;
						(iii)a
			 fuel adjustment charge; or
						(iv)any other
			 surcharge; and
						(B)reasonably
			 anticipated increase in the cost of the electricity resulting from—
						(i)inflation;
						(ii)increased
			 regulatory requirements;
						(iii)decreased
			 availability of fossil fuels; and
						(iv)any other factor
			 that may increase the cost of electricity.
						(2)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
				(3)Federal
			 facilityThe term Federal facility has the meaning
			 given the term in section 543(f)(C) of the National Energy Conservation Policy
			 Act (42 U.S.C. 8253(f)(C)).
				(4)Government
			 corporationThe term Government corporation has the
			 meaning given the term in section 103 of title 5, United States Code.
				(5)Renewable
			 energy sourceThe term renewable energy source has
			 the meaning given the term in section 551 of the National Energy Conservation
			 Policy Act (42 U.S.C. 8259).
				(b)Power purchase
			 agreement projects
				(1)Authorization
			 of heads of executive agenciesIn accordance with paragraphs (2)
			 and (3), the head of each executive agency or a designee may establish 1 or
			 more projects under which the head of the executive agency may offer to enter
			 into power purchase agreements during the 10-year period beginning on the date
			 of enactment of this Act for the purchase of electricity from 1 or more Federal
			 facilities that are owned or controlled by the executive agency from renewable
			 energy sources located at the Federal facility.
				(2)Cost-effective
			 requirementA head of an executive agency described in paragraph
			 (1) may offer to enter into a power purchase agreement described in that
			 paragraph only if the power purchase agreement is cost-effective.
				(3)Term of power
			 purchase agreementNotwithstanding any other provision of law
			 (including regulations), the term of a power purchase agreement described in
			 paragraph (1) may not be longer than a period of 30 years.
				(4)Allocation of
			 incremental costsEach head of an executive agency (including the
			 Administrator of General Services) who enters into a power purchase agreement
			 under paragraph (1) for the purchase of electricity at a Federal facility that
			 is owned or controlled by the executive agency for distribution to 1 or more
			 other executive agencies shall allocate, on an annual basis for the period
			 covered by the power purchase agreement, the incremental cost or incremental
			 savings of the power purchase agreement for the purchase of electricity at a
			 Federal facility from renewable energy sources (as compared to the cost of
			 electricity from the electricity supplier of the Federal facility) among each
			 user of the Federal facility based on the proportion that—
					(A)the electricity
			 usage of the user of the Federal facility; bears to
					(B)the aggregate
			 electricity usage of all users of the Federal facility.
					(c)Power purchase
			 agreements with multiple Federal facilitiesAn executive agency
			 may enter into an interagency agreement as part of a power purchase agreement
			 that involves more than 1 Federal facility.
			(d)Negotiated rate
			 as basis for determining cost effectiveness of future energy efficiency or
			 renewable energy projectsAn executive agency that enters into a
			 power purchase agreement may not use the negotiated rate as a basis for
			 determining the business case or economic feasibility of future energy
			 efficiency or renewable energy projects.
			(e)RegulationsThe
			 Secretary of Energy shall promulgate such regulations as are necessary to carry
			 out this section.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for each of fiscal years 2010
			 through 2019, to remain available until expended.
			3.Federal Facility
			 Energy Efficiency and Renewable Energy Projects Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Federal Facility Energy Efficiency and Renewable Energy
			 Projects Fund (referred to in this section as the Fund),
			 consisting of such amounts as are appropriated to the Fund under subsection
			 (b).
			(b)Transfers to
			 Fund
				(1)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Fund $500,000,000, to remain available until expended.
				(2)Loan
			 repaymentsThere are appropriated to the Fund, out of funds of
			 the Treasury not otherwise appropriated, amounts equivalent to loan amounts
			 repaid and received in the Treasury under subsection (e).
				(c)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary of
			 Energy (referred to in this section as the Secretary), the
			 Secretary of the Treasury shall transfer from the Fund to the Secretary such
			 amounts as the Secretary determines are necessary to provide assistance for
			 energy efficiency and renewable energy projects carried out at Federal
			 facilities in accordance with subsection (e).
				(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
				(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(e)Federal
			 facility energy efficiency and renewable energy projects fund program
				(1)In
			 generalThe Secretary of Energy shall establish a Federal
			 facility energy efficiency and renewable energy projects fund program under
			 which the Secretary shall make loans to Federal agencies to assist the agencies
			 in reducing energy use and related purposes, as determined by the
			 Secretary.
				(2)Guidelines for
			 applicationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall issue guidelines for Federal agencies to
			 submit applications for loans under this subsection.
				(3)EligibilityEach
			 Federal agency shall be eligible to submit an application for a loan under this
			 subsection.
				(4)Loan
			 awards
					(A)In
			 generalThe Secretary shall award loans under this subsection on
			 a competitive basis.
					(B)AllocationThe
			 Secretary shall convene a committee of Federal agencies to determine allocation
			 from the Fund to carry out this subsection after a competitive assessment of
			 the technical and economic effectiveness of each application for a loan under
			 this subsection.
					(C)SelectionIn
			 determining whether to provide a loan to a Federal agency for a project under
			 this subsection, the Secretary shall consider—
						(i)the
			 cost-effectiveness of the project;
						(ii)the amount of
			 energy and cost savings anticipated to the Federal Government;
						(iii)the amount of
			 funding committed to the project by the agency;
						(iv)the extent that
			 a project will leverage financing from other non-Federal sources; and
						(v)any other factor
			 that the Secretary determines will result in the greatest amount of energy and
			 cost savings to the Federal Government.
						4.Incentives for
			 Federal agencies for utility energy savings contractsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Energy, in consultation with the
			 Secretary of Defense and the Administrator of General Services, shall
			 promulgate regulations that enable Federal agencies to retain the financial
			 savings that result from entering into utility energy savings contracts.
		5.Renewable energy
			 facilities surveys by Federal agencies
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Defense and the Administrator of General
			 Services, shall promulgate regulations that establish appropriate methods and
			 procedures for use by Federal agencies to implement, unless inconsistent with
			 the mission of the Federal agencies or impracticable due to environmental
			 constraints, the identification of all potential locations at Federal
			 facilities of the agencies for renewable energy projects (including available
			 land, building roofs, and parking structures).
			(b)Identification
			 of potential locationsNot
			 later than 1 year after the date of the promulgation of regulations under
			 subsection (a), each Federal agency shall complete the report of the agency
			 that identifies potential locations described in subsection (a).
			6.Adoption of
			 personal computer power savings techniques by Federal agencies
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
			 and the Administrator of General Services, shall issue guidance for Federal
			 agencies to employ advanced tools allowing energy savings through the use of
			 computer hardware, energy efficiency software, and power management
			 tools.
			(b)Reports on
			 plans and savingsNot later
			 than 90 days after the date of the issuance of the guidance under subsection
			 (a), each Federal agency shall submit to the Secretary of Energy a report that
			 describes—
				(1)the plan of the agency for implementing the
			 guidance within the agency; and
				(2)estimated energy and financial savings from
			 employing the tools described in subsection (a).
				7.
			 Federal energy management and data collection standard
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with the Secretary of Defense, the Administrator of General
			 Services, and relevant industry and nonprofit groups, shall develop and issue
			 guidance on a Federal energy management and data collection standard.
			(b)RequirementsGuidance described in subsection (a) shall
			 include, at a minimum, a plan for the General Services Administration to
			 publish energy consumption data for individual Federal facilities on a single,
			 searchable website, accessible by the public at no cost to access.
			8.Advanced
			 metering best practices for advanced meteringSection 543(e) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8253(e) is amended by striking paragraph (3)
			 and inserting the following:
			
				(3)Plan
					(A)In
				generalNot later than 180 days after the date on which
				guidelines are established under paragraph (2), in a report submitted by the
				agency under section 548(a), each agency shall submit to the Secretary a plan
				describing the manner in which the agency will implement the requirements of
				paragraph (1), including—
						(i)how the agency
				will designate personnel primarily responsible for achieving the requirements;
				and
						(ii)a demonstration
				by the agency, complete with documentation, of any finding that advanced meters
				or advanced metering devices (as those terms are used in paragraph (1)), are
				not practicable.
						(B)UpdatesReports
				submitted under subparagraph (A) shall be updated annually.
					(4)Best practices
				report
					(A)In
				generalNot later than 180
				days after the date of enactment of the Improving Energy Efficiency and Renewable Energy Use By
				Federal Agencies Act of 2010, the Secretary of Energy, in
				consultation with the Secretary of Defense and the Administrator of General
				Services, shall develop, and issue a report on, best practices for the use of
				advanced metering of energy use in Federal facilities, buildings, and equipment
				by Federal agencies.
					(B)UpdatingThe
				report described under subparagraph (A) shall be updated annually.
					(C)ComponentsThe
				report shall include, at a minimum—
						(i)summaries and
				analysis of the reports by agencies under paragraph (3);
						(ii)recommendations
				on standard requirements or guidelines for automated energy management systems,
				including—
							(I)potential common
				communications standards to allow data sharing and reporting;
							(II)means of
				facilitating continuous commissioning of buildings and evidence-based
				maintenance of buildings and building systems; and
							(III)standards for
				sufficient levels of security and protection against cyber threats to ensure
				systems cannot be controlled by unauthorized persons; and
							(iii)an analysis
				of—
							(I)the types of
				advanced metering and monitoring systems being piloted, tested, or installed in
				Federal buildings; and
							(II)existing
				techniques used within the private sector or other non-Federal government
				buildings.
							.
		9.Availability of
			 funds for design updatesSection 3307, of title 40, United States
			 Code, is amended—
			(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
			(2)by inserting
			 after subsection (c) the following:
				
					(d)Availability of
				funds for design updates
						(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
						(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life-cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
						.
			10.Continuous
			 commissioning within the Federal building stock
			(a)In
			 generalSection 3312 of title
			 40, United States Code, is amended—
				(1)by redesignating subsections (c) through
			 (g) as subsections (d) through (h), respectively; and
				(2)by inserting after subsection (b) the
			 following:
					
						(c)Continuous
				commissioning within the Federal building stock
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Improving Energy Efficiency and Renewable
				Energy Use By Federal Agencies Act of 2010, the Administrator and
				the Secretary of Energy shall incorporate commissioning and recommissioning
				standards (as those terms are defined in section 543(f) of the National Energy
				Conservation Policy Act (42 U.S.C. 8253(f))), for all real property
				that—
								(A)is more than
				$10,000,000 in value;
								(B)has more than
				50,000 square feet; or
								(C)has energy
				intensity of more than $2 per square foot.
								(2)RegulationsNot
				later than 180 days after the date of enactment of the
				Improving Energy Efficiency and Renewable
				Energy Use By Federal Agencies Act of 2010, the Administrator and
				the Secretary of Energy shall promulgate such regulations as are necessary to
				carry out this
				subsection.
							.
				(b)Conforming
			 amendmentsSection 3312 of title 40, United States Code, is
			 amended—
				(1)in subsection
			 (e)(1) (as redesignated by subsection (a)(1)), by striking and
			 (c) and inserting and (d);
				(2)in the first
			 sentence of subsection (f) (as so redesignated), by striking and
			 (c) and inserting and (d); and
				(3)in subsection (g)
			 (as so redesignated), by striking subsection (b), (c), or (d) or for
			 failure to carry out any recommendation under subsection (e) and
			 inserting subsection (b), (d), or (e) or for failure to carry out any
			 recommendation under subsection (f).
				11.Elimination of
			 State matching requirement for energy efficiency upgrades at Guard and Reserve
			 armories and readiness centersSection 18236 of title 10, United States
			 Code, is amended—
			(1)in subsection
			 (b), by striking A contribution and inserting Except as
			 provided under subsection (e), a contribution; and
			(2)by adding at the
			 end the following new subsection:
				
					(e)A contribution
				made at an armory or readiness center under paragraph (4) or (5) of section
				18233(a) of this title for an energy efficiency upgrade shall cover—
						(1)100 percent of
				the cost of architectural, engineering and design services related to the
				upgrade (including advance architectural, engineering and design services under
				section 18233(e) of this title); and
						(2)100 percent of
				the cost of construction related to the upgrade (exclusive of the cost of
				architectural, engineering and design
				services).
						.
			12.Audit;
			 report
			(a)AuditNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General of the United States shall carry out an audit to determine—
				(1)the
			 cost-effectiveness of energy savings performance contracts; and
				(2)the ability of
			 Federal agencies to manage effectively energy savings performance
			 contracts.
				(b)ReportNot
			 later than 90 days after the date described in subsection (a), the Comptroller
			 General of the United States shall submit to the appropriate committees of
			 Congress a report that contains a description of the results of the audit
			 carried out under subsection (a).
			
